THE REAL HIP-HOP NETWORK, INC. 455 Pennsylvania Avenue NW, Suite 400 Washington, DC 20004 February 4, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Attn: Larry Spirgel, Assistant Director Re: The Real Hip-Hop Network, Inc. Amendment No.6 to the Registration Statement on Form S-1 Filed February 23, 2014 File No. 333-190837 Ladies and Gentlemen: On behalf of the Company, we are responding toyour emailedcomments received on February 4, 2014 with respect to the Company’s filing of its Form S-1. SEC Comment: "Please revise your disclosure to remove references to sales outside of the prospectus and make clear the secondary offering is for a fixed price for the duration.” Company Response: We have removed our disclosureto sales outside of the prospectus and make clear the secondary offering is for a fixed price for the duration. On behalf of the Company, we acknowledge that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Atonn Muhammad THE REAL HIP-HOP NETWORK, INC. By: /s/ Atonn Muhammad Atonn Muhammad
